Citation Nr: 1739422	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-29 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a dental disability (claimed as periodontal disease) for compensation purposes.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1982 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Montgomery, Alabama RO.

In March 2015 and in April 2017, the case was remanded (by two different Veterans Law Judges) for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

[The Veteran had also initiated an appeal of the denial of service connection for a disability manifested as muscle spasms/numbness.  An August 2016 rating decision granted service connection for cervical degenerative joint disease (claimed as muscle spasms/numbness).  Consequently, this matter is not before the Board.]


FINDING OF FACT

The Veteran's current dental disability (loss of teeth) is characterized by loss of substance of body of maxilla or mandible (bone loss); however, the competent evidence of record shows that such bone loss is the result of periodontal disease, and the preponderance of the evidence is against a finding that such bone loss is the result of either trauma or disease such as osteomyelitis.


CONCLUSION OF LAW

Service connection for a dental disability (claimed as periodontal disease) for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

VA's duty to notify was satisfied by a letter in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  The RO arranged for a pertinent VA examination with medical opinion in June 2016, which addressed the question of a relationship between the Veteran's current bone loss and the trauma he sustained during his military service.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).

All of the relevant development requested by the Board's March 2015 and April 2017 remands was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  [The Board notes that the Veteran did not respond to the RO's March 2016 letter asking him to authorize the release of any outstanding pertinent private treatment records, and therefore VA does not have any further obligation to attempt to obtain any such records.]

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for a dental disability (claimed as periodontal disease) for compensation purposes, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following Code 9913 states: "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Board is grateful to the Veteran for his honorable service.

The Veteran states that his current periodontal disease first began during his military service, and that such condition resulted from the poor dental care that he says he received on board the Navy ships that he served on.

The Veteran's service treatment records document that he had an "acceptable" dental examination at the time of his March 1982 service enlistment examination.  Thereafter, between August 1982 and September 1982, he was diagnosed with chronic periodontal disease.  In August 1987, it was noted that he had sustained a blow to the upper anterior teeth (but no teeth were lost).  In May 1992, it was noted that he had sustained trauma to the lower anterior teeth (but no teeth were lost).  In June 1992, it was noted that he had severe bone loss.  At his July 1992 service separation examination, the results of his dental examination were noted as follows: "Type 2 Class 2 Qual Yes."  His service treatment records do not note any reports, findings, diagnoses, or treatment of disease such as osteomyelitis.

Post-service private treatment records dating from 1996 through 2006 indicate that the Veteran's periodontal disease was too advanced to save most of his dentition, and such records document that he was given full maxillary extractions and partial mandibular extractions and was placed on a strict periodontal recall.

On VA dental examination in June 2016, it was noted that the Veteran only had four teeth left, and all of those teeth had periodontal disease with a loss of 50 percent or more of the alveolar bone.  The VA examiner noted the two separate incidents of trauma to the Veteran's teeth in service (in August 1987 and in May 1992, as noted above), and opined: "In neither instance does the record indicate that [the Veteran] lost teeth due to trauma."  [In addition, the Board reiterates that there is no evidence of record to suggest that the Veteran has ever had a disease such as osteomyelitis, to include during his military service.]  The VA examiner went on to opine that the primary cause of the Veteran's periodontal disease was poor oral hygiene, and noted: "Neither his military records nor his presentation at this exam indicate that he has done due diligence in maintaining his teeth."

[The June 2016 VA examiner also opined that the Veteran's periodontal disease pre-existed his military service, stating that his initial diagnosis between August 1982 and September 1982 of chronic periodontal disease "by nature occurs over a long period of time."  However, the Board finds that the time of onset of the Veteran's periodontal disease is irrelevant to the question governing the outcome of this claim (i.e., whether the Veteran's loss of substance of body of maxilla or mandible was the result of either trauma or disease), and therefore the time of onset of his periodontal disease will not be further addressed.]

The evidence shows that the Veteran's current dental disability (loss of teeth) is characterized by loss of substance of body of maxilla or mandible (bone loss), as documented by the June 2016 VA dental examination report.  His service treatment records document two instances of trauma to his teeth, but do not document any evidence of disease such as osteomyelitis.  The Board finds that the only competent evidence in the record that addresses the question of a possible nexus between the Veteran's current dental disability and any qualifying in-service event (i.e., the documented trauma), namely the medical opinion by the June 2016 VA examiner, is against the Veteran's claim.  This opinion is by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  Therefore, the June 2016 VA examiner's opinion, in stating that the Veteran's bone loss is the result of periodontal disease and not the result of the in-service trauma, is the most probative evidence in this matter.  Furthermore, as noted above, the Note immediately following Code 9913 explicitly states that the rating criteria under Code 9913 do not apply "to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  See 38 C.F.R. § 4.150, Code 9913.

While the Veteran is competent to describe observable disease symptoms without having any specialized knowledge or training (see Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)), his own opinions regarding the cause of such symptoms are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which supports his opinions about his own specific disability picture.  Furthermore, determining the cause of a dental disability involves a complex medical question beyond the scope of common knowledge or lay observation.  See Jandreau, 492 F. 3d at 1372.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes.  Such conditions will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  [The Board notes that a claim for service connection for periodontal disease for outpatient treatment purposes has already been referred to the Agency of Original Jurisdiction, as documented by a July 2017 VA Memorandum, and such issue is not currently before the Board.]

The Board understands the Veteran's position and has fully considered his statements, particularly with regard to his current periodontal disease first beginning during his military service.  However, the laws and regulations governing service connection for dental disabilities establish very specific eligibility requirements for such benefits.  The Board is bound by this governing legal authority, and is not authorized to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a dental disability (claimed as periodontal disease) for compensation purposes.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a dental disability (claimed as periodontal disease) for compensation purposes is denied.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


